DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Cited reference is included in the IDS.
The office acknowledges the receipt of applicants’ amendments/argument dated 09/24/2021.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compound of claim1 and the device of claim 16.
A search of the prior art did not so the claimed invention. The closest prior art as exemplified by Meng (US 2011/0049477) teaches a material represented by Formula M1 (paragraph 45):

    PNG
    media_image1.png
    160
    395
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    613
    412
    media_image2.png
    Greyscale

	A specific example of Formula M1 is represented by Compound 5 (page 10):


    PNG
    media_image3.png
    313
    407
    media_image3.png
    Greyscale

Compound 5 is a derivative of Formula M1 wherein Q = O; R5 and R6 = diphenylamine; R1 and R3 = phenyl; R2 and R4 = phenyl.
Meng fails to teach or suggest any specific arylamine moiety other than diphenylamine and amendment D1 and D2 cannot both be diphenylamine as required by independent claim 1. Meng also fails to teach applicants’ Formula 1 in the capping layer as required by independent claims 16 and 20. Meng fails to teach, suggest or offer guidance that would render obvious modifying Compound 5 or placing Compound 5 in a capping layer.

Claims 1-20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786